112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ozell LYONS, Appellee,v.CITY OF WYNNE, Arkansas;  Lynn Rogers, Chief, Individuallyand in Official Capacity, Wynne Police Department,Wynne, Arkansas, Defendants,Danny Newsome, Arresting Officer, Individually and inOfficial Capacity, Wynne Police Department, Wynne,Arkansas, Appellant.
No. 96-3694.
United States Court of Appeals, Eighth Circuit.
Submitted April 21, 1997.Decided April 29, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Danny Newsome appeals from the district court's1 denial of qualified immunity to him in Ozell Lyons's 42 U.S.C. § 1983 action.  Lyons alleged that Newsome, a police officer with the Wynne, Arkansas, police department, violated his Fourth and Fourteenth Amendment rights by stopping and arresting him without probable cause.  Having reviewed the parties' submissions on appeal, we conclude that the district court did not err in denying qualified immunity on the facts of this case.  Accordingly, we affirm the judgment entered on the verdict.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas